Citation Nr: 1140457	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes cavus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cellulitis (also claimed as blisters of the feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 27, 1976 to May 28, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  VA last denied entitlement to service connection for bilateral pes cavus and cellulitis in a March 2005 rating decision; the Veteran did not appeal this rating decision and it is final.

2.  Evidence received since the March 2005 decision is cumulative or redundant of evidence previously of record and is not sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for bilateral pes cavus.

3.  Evidence received since the March 2005 decision relates to an unestablished 
fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for cellulitis. 



CONCLUSIONS OF LAW

1.  As new and material evidence has not been received since the March 2005 rating decision, the criteria for reopening the claim for service connection for bilateral pes cavus are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  As new and material evidence has been received since the March 2005 rating decision, the criteria for reopening the claim for service connection for cellulitis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in May 2007, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, including the need to submit new and material evidence, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The May 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and hearing testimony.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and testifying at a hearing.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Moreover, during his hearing it was explained that new and material evidence showing aggravation of his foot disability was required and what information a medical opinion should contain.  Thus, the Veteran had actual knowledge of what was necessary to reopen his claim, and the claim was readjudicated in March 2010.  Accordingly, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's claims for bilateral pes cavus and cellulitis were initially denied by the RO in June 1977.  The Veteran did not appeal this decision and it became final.  A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  In March 2005, the RO denied the Veteran's request to reopen his claims for service connection for bilateral pes cavus and cellulitis.  The Veteran did not appeal this decision.  Therefore, the RO's March 2005 rating decision is also final.  Id. 

The present claims were initiated by the Veteran in April 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral Pes Cavus Claim

When the RO denied the Veteran's claim of entitlement to service connection for bilateral pes cavus in June 1977, the record contained the Veteran's service treatment records.  The records showed that shortly after entrance into service, the Veteran made several complaints pertaining to his feet, to include painful arches.  Examination findings revealed hindfoot eversion, high medial longitudinal arches, plantar fascia strain, broad splayed forefeet, metatarsus adductus of the forefeet and bilateral bunionettes on the fifth toes.  The diagnoses included symptomatic pes cavus.  A Medical Board Proceeding dated in May 1976 determined that the Veteran's pes cavus had existed prior to his entrance into service and that he be discharge from active service by reason of erroneous enlistment.  The RO determined that the Veteran's bilateral pes cavus existed prior to induction and was not aggravated during service. 

He again filed a claim for service connection in 2004.  However, the Veteran failed to submit any supporting medical evidence or any other evidence in support of his claim.  In a March 2005 decision, the RO determined that new and material evidence had not been received to reopen the claim and denied the claim. 

Evidence received since the March 2005 denial includes VA and private treatment records, an October 2008 RO hearing transcript, and a November 2008 letter from a private podiatrist.  

The recently received treatment records document ongoing treatment for bilateral anterior cavus.  While new in the sense that they were not previously of record, the reports are not material as they are merely cumulative of an already established fact.  In this regard, the Veteran's service treatment records already established that the Veteran suffered from bilateral pes cavus that existed prior to service.  As such, the medical evidence reflecting current pes cavus is not new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease does not constitute new and material evidence).  

The Veteran testified at an October 2008 RO hearing that his claim was really for his skin irritation and infection not for his pes cavus.  He also testified that he did not have any problems with his feet prior to his entry into service, and that he was an athlete prior to service.  These contentions were previously of record at the time of the prior denials.  In this regard, his service treatment records reflect his report that he had no trouble with his feet prior to service and that he played sports prior to service.  Thus, such contentions are not "new" as they are duplicative of statements already considered in prior decisions. 

In a November 2008 letter, a private podiatrist indicated that she had reviewed the Veteran's previous medical records which indicated that he did have a bilateral pes cavus foot deformity.  The podiatrist did not further discuss the Veteran's pes cavus deformity.  This evidence also is not material in that it merely reiterates a fact already established and does not indicate that a preexisting pes cavus disability was aggravated during military service.

In short, the evidence received since the prior denial is merely cumulative or duplicative of evidence considered in the prior denial.  There has been no evidence submitted showing the Veteran's pes cavus did not preexist service or that the disorder was aggravated by service.  The Board observes that the Veteran is competent to report that he experienced foot problems during service.  Indeed the credibility of these statements is presumed for the purpose of establishing whether new and material evidence has been submitted.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  However, the Veteran is not competent to indicate that his bilateral pes cavus was aggravated as a result of his military service.  The record does not indicate that the Veteran has the necessary medical experience or training to opine on complex medical matters such as the etiology of pes cavus or whether a pes cavus disability was aggravated during military service.  Accordingly, his contentions as to the medical question at issue cannot serve to reopen the claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay persons are not competent to offer medical opinions and such evidence does not provide a basis on which to reopen a claim for service connection).  

In short, the evidence received since the March 2005 denial is duplicative and/or cumulative of the evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board must conclude that new and material evidence has not been received and that the Veteran's claim of entitlement to service connection for bilateral pes cavus may not be reopened.  The benefit sought on appeal remains denied. 

Cellulitis (Blisters) Claim

When the RO denied the Veteran's claim of entitlement to service connection for cellulitis in June 1977, the record contained the Veteran's service treatment records.  In a May 1976 medical record, it was noted that the Veteran was treated for blisters and cellulitis in both feet, the left toe and right heel.  The RO found that although the cellulitis was diagnosed during service, it was no more than an acute and transitory episode which had resolved by the time the Veteran was discharge from service.  The RO determined that there was no evidence of any chronic residuals.        

The Veteran failed to submit any supporting medical evidence or any other evidence in support of his claim at the time of the RO's March 2005 rating action.  Thus, the RO determined that new and material evidence had not been received to reopen the claim. 

The evidence received subsequent to the March 2005 rating decision includes VA and private treatment reports which do not show a diagnosis of cellulitis; October 2008 hearing testimony in which the Veteran complains of ongoing foot problems from cellulitis such as cramps, nerve damage, cold insensitivity and scars; and a November 2008 letter from a private podiatrist who stated that she reviewed the Veteran's previous medical records and noted that in May 1976 the Veteran was placed on Keflex for treatment of cellulitis.  The podiatrist stated that the Veteran's cellulitis condition could have been triggered from improper shoegear. 

Significantly, the newly added evidence fails to show a current diagnosis of cellulitis or blisters.  The private podiatrist basically affirmed that the Veteran was treated for cellulitis in service but she did not state whether the Veteran currently suffered from cellulitis or any residuals thereof.  A November 2008 VA outpatient treatment record revealed the Veteran's documented history of blisters and cellulitis, but noted such conditions were not currently shown.  Accordingly, the recently received medical evidence does not relate to an unestablished fact and such evidence is not new and material.

The Veteran has testified that he believes multiple complaints are related to his in-service cellulitis.  As a lay person, his contentions on this point are not competent evidence.  However, he also testified that he has scars from the blisters, which is a matter capable of lay observation.  As noted above, the credibility of this contention is presumed for the sole purpose of establishing whether new and material evidence has been submitted.  Accordingly, as the Veteran's lay testimony reflects that he may have some scarring residuals from his in-service blisters with cellulitis, the Board finds such evidence is new and material, and the claim for service connection for cellulitis/blisters is reopened.



ORDER

As new and material evidence has not been presented, the claim of entitlement to service connection for bilateral pes cavus is not reopened and the appeal is denied.

As new and material evidence has been presented, the claim of entitlement to service connection for cellulitis (also claimed as blisters of the feet) is reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claim for service connection for cellulitis/blisters does not end the inquiry; rather, consideration of the claim on the merits is required.  However, after a review of the record, the Board observes that further development is required.

The Board notes that the Veteran contends that during service he received blisters from boots that were too tight and developed cellulitis as a result.  Service treatment records confirm that he was treated for blisters and cellulitis.  The Veteran testified that his legs were severely swollen and that he was hospitalized for 4 weeks soaking his feet.  However, the Board notes the Veteran only had one month of active duty, and was only treated for approximately 2 weeks.  

The Veteran contends his blisters with cellulitis have resulted in chronic residuals including cramps in his legs, nerve damage, cold insensitivity and scars.  The VA treatment notes reflect a clinician's opinion that the Veteran's neuropathy is likely related to alcohol abuse.  In November 2008 a VA clinician noted the Veteran had no current findings related to the blisters or cellulitis.  

As the Veteran has testified that he has scars from his blisters/cellulitis, the Board finds that a VA examination is necessary to determine whether the Veteran, in fact, has residual scars from his blisters/cellulitis on the feet, or other chronic residuals.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issue is REMANDED for the following:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for residuals of cellulitis or blisters since April 2008.  After securing the necessary release, the RO/AMC should request these records.  In addition, relevant VA treatment records dating since May 2009 should be obtained from the West Haven VA Healthcare System.

2.  The Veteran should be afforded a VA scar examination to determine whether the Veteran has any current residual scarring related to the blisters and cellulitis of the feet in service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran the examiner should describe any scars on the feet and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the scars are residuals from the blisters or cellulitis in service.  The examiner should also provide an opinion as to whether the Veteran's claimed neuropathy, muscle cramps, and/or cold insensitivity in the legs and feet are at least as likely as not (50 percent probability or greater) due to the Veteran's blisters and cellulitis of the feet in service or are more likely due to nonservice connected causes (such as pes cavus and prior alcohol abuse).  The examiner should provide the medical basis for the conclusions reached.  

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


